          Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 1 of 40 PageID #:1


    FIL ED
      7/2021
      6/1
             . BRUTO    N                                    AUSA David Green (312) 469-6024
   THOMA.SDG
           IS T R IC T COURT
CLERK, U.S
                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

     UNITED STATES OF AMERICA
                                                       Case No.: 1:21-cr-00382
                  V.                                   JEFFREYT. GILBERT
                                                       Magistrate Judge
     ELENA SHIFRIN,
     also known as "Alexander Belov"

                        AFFIDAVIT IN REMOVAL PROCEEDING

          I, NICHOLAS MURPHY, personally appearing before United States

   Magistrate Judge JEFFREY T. GILBERT and being duly sworn on oath, state that

   as a federal law enforcement officer I have been informed that ELENA SHIFRIN,

   also known as "Alexander Belov", has been charged by Indictment in the Central

   District of California with the following criminal offenses: Conspiracy to Violate the

   Ai·ms Export Control Act, in violation of Title 22 United States Code, Sections §

   2778(b)(2), (c) and Title 22 Code of Federal Regulations, Parts 121.1, 123.1, and

   127.l(a)(4); and, Conspiracy to Commit Offenses Against the United States, in

   violation of Title 18, United States Code, Section 371.

          A copy of the Indictment is attached. A copy of the arrest warrant also is

   attached.


                                                        NICHOLAS MURPHY
                                                        Special Agent
                                                        Federal Bureau of Investigation
Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 2 of 40 PageID #:2
                                                                                      FILED
          Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 3 of 40 PageID #:3
                                                                            CLERK, U.S. DISTRICT COURT



                                                                              05/26/2021

                                                                                  DM
                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                            BY: ___________________ DEPUTY


1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                April 2021 Grand Jury

11   UNITED STATES OF AMERICA,                  CR 2:21-cr-00259-AB

12              Plaintiff,                      I N D I C T M E N T

13              v.                              [22 U.S.C. § 2778(b)(2), (c); 22
                                                C.F.R. §§ 121.1, 123.1,
14   VLADIMIR GOHMAN,                           127.1(a)(4): Conspiracy to Violate
        aka “Mike Maru,”                        the Arms Export Control Act; 18
15   BORIS POLOSIN,                             U.S.C. § 371: Conspiracy to Commit
     IGOR PANCHERNIKOV,                         Offenses Against the United
16      aka “Mike Maru,”                        States; 18 U.S.C. § 981(a)(1)(C);
     ELENA SHIFRIN,                             28 U.S.C. § 2461(c): Forfeiture]
17      aka “Alexander Belov,” and
     VLADIMIR PRIDACHA,
18
                Defendants.
19

20         The Grand Jury charges:
21                               INTRODUCTORY ALLEGATIONS
22   A.    DEFENDANTS AND RELEVANT ENTITIES
23         At times relevant to this Indictment:
24         1.    Defendant VLADIMIR GOHMAN, also known as (“aka”) “Mike
25   Maru” (“GOHMAN”) was a citizen and resident of Israel.
26         2.    Defendant BORIS POLOSIN (“POLOSIN”) was a citizen and
27   resident of Russia.
28
          Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 4 of 40 PageID #:4



1          3.    Defendant IGOR PANCHERNIKOV, aka “Mike Maru”

2    (“PANCHERNIKOV”) was a citizen of Israel.              Between at least 2016 and

3    September 2018, PANCHERNIKOV resided at a house in Corona, California

4    (the “Corona Residence”), within the Central District of California.

5          4.    Defendant ELENA SHIFRIN, aka “Alexander Belov” (“SHIFRIN”)

6    was a citizen of the United States and resided at a house in

7    Mundelein, Illinois (the “Mundelein Residence”).

8          5.    Defendant VLADIMIR PRIDACHA (“PRIDACHA”) was a citizen of

9    the United States and resided at a house in Volo, Illinois (the “Volo

10   Residence”).

11         6.    U.S. Company #1 was a company located in the United States

12   that sold thermal imaging scopes.           Thermal imaging scopes are

13   designed to be mounted either on firearms or headgear and use heat-

14   detection technology to enhance the visibility of heat-emitting

15   objects in the dark.

16         7.    U.S. Company #2 was a company located in the United States

17   that sold thermal imaging scopes.

18   B.    LAWS RESTRICTING THE EXPORT OF DEFENSE ARTICLES

19         8.    The Arms Export Control Act, Title 22, United States Code,

20   Section 2778 (“AECA”), authorized the President of the United States

21   to control the export of “defense articles” by designating certain

22   items as defense articles and promulgating regulations for the import

23   and export of such articles.

24         9.    Defense articles that were subject to such licensing

25   requirements were designated on the United States Munitions List

26   (“USML”), as set forth in the International Traffic in Arms

27   Regulations, Title 22, Code of Federal Regulations, Parts 120-130

28   (“ITAR”).    Those designations were made by the United States

                                                2
         Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 5 of 40 PageID #:5



1    Department of State (“Department of State”) with the concurrence of

2    the United States Department of Defense (“Department of Defense”).

3    (22 U.S.C. § 2778(a)(1); 22 C.F.R. § 120.2.)

4         10.   The AECA and ITAR required a person to apply for and obtain

5    an export license from the Department of State’s Directorate of

6    Defense Trade Controls (“DDTC”) before exporting defense articles, by

7    any means, from the United States.            (22 U.S.C. § 2778(b)(2); 22

8    C.F.R. §§ 120.1, 120.17.)

9         11.   Category XII of the USML included fire control, laser,

10   imaging, and guidance equipment.          Subsection (c)(2)(i) of Category

11   XII of the USML included weapon sights or aiming or imaging systems,

12   specially designed to mount to a weapon or withstand weapon shock or

13   recoil, with or without an integrated viewer or display, and also

14   incorporating an infrared focal plane array having a peak response

15   wavelength exceeding 1,000 nanometers.            (22 C.F.R. § 121.1.)

16        12.   The following items were defense articles as defined by

17   Category XII(c)(2)(i) of the USML:

18              a.    Trijicon IR Hunter Mark III 60mm Thermal Riflescope,

19   Part Number IRMK3-60;

20              b.    Exelis/Harris AN/PSQ-20A Spiral Enhanced Night Vision

21   Goggle;

22              c.    BAE Systems UTCxii Universal Thermal Clip-On Sight;

23              d.    BAE Systems SkeetIRx Micro Thermal Imaging Monocular,

24   Serial Number 02525;

25              e.    BAE Systems UTMx Thermal Monocular;

26              f.    Trijicon Reap-IR 35mm Mini Thermal Riflescope, Serial

27   Number 55091;

28              g.    Skeet IR-L Micro Thermal Monocular;

                                               3
          Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 6 of 40 PageID #:6



1                h.    BAE Systems SkeetIRx Micro Thermal Imaging Monocular,

2    Serial Number 02573;

3                i.    BAE Systems SkeetIRx Micro Thermal Imaging Monocular,

4    Serial Number 02567; and

5                j.    Trijicon Reap-IR 60mm Mini Thermal Riflescope.

6          13.   Defendants POLOSIN, GOHMAN, PANCHERNIKOV, SHIFRIN, and

7    PRIDACHA did not apply for, receive, or possess a license to export

8    or broker the export of defense articles from the United States.

9    C.    LAWS GOVERNING THE FILING OF ELECTRONIC EXPORT INFORMATION

10         14.   The United States Department of Commerce required the

11   filing of electronic export information (“EEI”) through the Automated

12   Export System for the export of commodities valued over $2,500, and

13   for any commodities requiring an export license, including defense

14   articles.    (13 U.S.C. § 305; 15 C.F.R. Part 30.)

15         15.   The EEI was required to contain, among other information,

16   the names and addresses of the parties to the transaction, and the

17   description, quantity, and value of the items exported.                  (15 C.F.R.

18   § 30.6(a).)

19

20

21

22

23

24

25

26

27

28

                                                4
          Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 7 of 40 PageID #:7



1                                          COUNT ONE

2                             [22 U.S.C. § 2778(b)(2), (c);

3                       22 C.F.R. §§ 121.1, 123.1, 127.1(a)(4)]

4    A.    OBJECT OF THE CONSPIRACY

5          16.   The Grand Jury re-alleges and incorporates here paragraphs

6    1 through 15 of the Introductory Allegations of this Indictment.
7          17.   Beginning no later than on or about December 13, 2016, and
8    continuing until at least on or about October 28, 2020, in Los
9    Angeles County, within the Central District of California, and
10   elsewhere, defendants VLADIMIR GOHMAN, also known as (“aka”) “Mike
11   Maru” (“GOHMAN”), BORIS POLOSIN (“POLOSIN”), IGOR PANCHERNIKOV, aka
12   “Mike Maru” (“PANCHERNIKOV”), ELENA SHIFRIN, aka “Alexander
13   Belov” (“SHIFRIN”), and VLADIMIR PRIDACHA (“PRIDACHA”), together with
14   others known and unknown to the Grand Jury, conspired and agreed with
15   each other to knowingly and willfully export from the United States
16   to Russia defense articles that were covered by the United States
17   Munitions List without first obtaining from the United States
18   Department of State a valid license or other approval for such
19   export, in violation of 22 U.S.C. § 2778(b)(2) and 22 C.F.R.
20   §§ 121.1, 123.1, 127.1(a)(4).
21

22   B.    MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE

23         ACCOMPLISHED

24         18.   The object of the conspiracy was to be accomplished, in

25   substance, as follows:

26               a.    Defendant POLOSIN would direct defendant GOHMAN to

27   purchase defense articles, namely, thermal riflescopes, weapons

28

                                                5
         Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 8 of 40 PageID #:8



1    sights, monoculars, and night-vision goggles, from online sellers in

2    the United States.

3               b.    Defendant POLOSIN would direct defendant GOHMAN to

4    have the defense articles exported to Russia with the contents of the

5    exports falsely described as non-export-controlled items with a value

6    of less than $2,500.

7               c.    Defendant GOHMAN would purchase defense articles from

8    online sellers in the United States and direct the sellers to mail

9    the thermal riflescopes to defendants PANCHERNIKOV, PRIDACHA, or

10   SHIFRIN.

11              d.    Defendant GOHMAN would instruct defendants

12   PANCHERNIKOV and SHIFRIN to export defense articles to Russia and to

13   falsely describe the contents of the exports as non-export-controlled

14   items with a value of less than $2,500.            Defendant GOHMAN would

15   further instruct defendant SHIFRIN to use false sender names and

16   false sender addresses when exporting such items to Russia.

17              e.    Defendant PANCHERNIKOV would mail defense articles to

18   co-conspirators in Russia without obtaining the required export

19   licenses or filing EEI and would falsely describe the contents of the

20   exports as non-export-controlled items with a value of less than

21   $2,500.

22              f.    Defendant PANCHERNIKOV would mail defense articles to

23   defendant SHIFRIN to export to Russia.

24              g.    Defendant PRIDACHA would deliver defense articles to

25   defendant SHIFRIN to export to Russia.

26              h.    Defendant SHIFRIN would mail defense articles to

27   defendant POLOSIN and other co-conspirators in Russia without

28   obtaining the required export licenses or filing EEI and would

                                               6
          Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 9 of 40 PageID #:9



1    falsely describe the contents of the exports as non-export-controlled

2    items with a value of less than $2,500.

3    C.    OVERT ACTS

4          19.   On or about the following dates, in furtherance of the

5    conspiracy and to accomplish its object, defendants GOHMAN, POLOSIN,

6    PANCHERNIKOV, SHIFRIN, and PRIDACHA, and others known and unknown to

7    the Grand Jury, committed various overt acts within the Central

8    District of California, and elsewhere, including, but not limited to,

9    the following:

10         Overt Act No. 1:         On December 9, 2016, defendant GOHMAN

11   ordered a Trijicon IR Hunter Mark III 60mm Thermal Riflescope, Part

12   Number IRMK3-60 from U.S. Company #1 and directed U.S. Company #1 to

13   deliver the item to “Elena” at the Mundelein Residence.

14         Overt Act No. 2:         On December 13, 2016, defendant GOHMAN sent

15   e-mails to a representative of U.S. Company #1 in which he identified

16   himself as “Mike Maru,” asked to purchase a thermal riflescope,

17   stated that he could pay upfront because he had “received assurances

18   from Boris,” and stated that he was in the United States in the

19   “Chicago area.”

20         Overt Act No. 3:         On January 13, 2017, defendant GOHMAN

21   purchased a BAE OASYS Thermal Mono X Thermal Imaging Device from an

22   online seller for $9,000 and directed the seller to deliver the item

23   to defendant PANCHERNIKOV at the Corona Residence.

24         Overt Act No. 4:         On January 15, 2017, defendant GOHMAN

25   purchased an Exelis/Harris AN/PSQ-20A Spiral Enhanced Night Vision

26   Goggle from an online seller for $15,000 and directed the seller to

27   deliver the item to defendant PANCHERNIKOV at the Corona Residence.

28

                                                7
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 10 of 40 PageID #:10



1         Overt Act No. 5:         On January 27, 2017, defendant POLOSIN

2    ordered two thermal riflescopes from U.S. Company #1 for $13,229.

3         Overt Act No. 6:         On January 30, 2017, defendant POLOSIN sent

4    an e-mail to a representative for U.S. Company #1, stating that

5    defendant PANCHERNIKOV was his friend and would pay for the thermal

6    riflescopes that defendant POLOSIN had ordered, and that the items

7    should be sent to defendant PANCHERNIKOV at the Corona Residence.

8         Overt Act No. 7:         On May 1, 2017, defendant GOHMAN purchased a

9    BAE Systems UTCxii Universal Thermal Clip-On Sight from U.S. Company

10   #1 for $20,910 and directed U.S. Company #1 to deliver the item to

11   defendant PANCHERNIKOV at the Corona Residence.

12        Overt Act No. 8:         On May 22, 2017, defendant GOHMAN sent

13   defendants POLOSIN and PANCHERNIKOV e-mails containing instructions

14   to ship a package to “Sotnikova Valentina” at an address on

15   Stavropolskaya Street in Moscow, Russia (the “Stavropolskaya

16   Address”), and to list the items in the package as “women’s clothes

17   and shoes.”

18        Overt Act No. 9:         On May 24, 2017, defendant GOHMAN purchased

19   a Skeet IR-X thermal riflescope from U.S. Company #1 for $14,144 and

20   directed U.S. Company #1 to deliver the item to defendant

21   PANCHERNIKOV at the Corona Residence.

22        Overt Act No. 10:        On June 13, 2017, defendant GOHMAN sent

23   defendant POLOSIN an e-mail containing as an attachment a pre-paid

24   shipping label listing the sender as defendant PANCHERNIKOV at the

25   Corona Residence, the recipient as “Olga Puzakova” at an address on

26   Vysotniy Street in Moscow, Russia (the “Vysotniy Address”), and the

27   items as “women’s clothes and shoes.”

28

                                               8
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 11 of 40 PageID #:11



1         Overt Act No. 11:        On June 13, 2017, defendant GOHMAN sent

2    defendants POLOSIN and PANCHERNIKOV an e-mail containing as an

3    attachment a revised pre-paid shipping label listing the sender as

4    “Mike Maru,” the recipient as “Olga Puzakova” at the Vysotniy

5    Address, and the items as “women’s clothes and shoes.”

6         Overt Act No. 12:        On June 13, 2017, defendant PANCHERNIKOV

7    exported a package with a pre-paid shipping label that defendant

8    GOHMAN had sent him earlier that day to “Olga Puzakova” at the

9    Vysotniy Address, using the alias “Mike Maru” and listing the

10   contents as “Women Clothes; 1 Women Shoes; 1 Women Bag,” with a value

11   of $426.

12        Overt Act No. 13:        On June 14, 2017, defendant PANCHERNIKOV

13   conducted the following Internet searches: (1) “how to get ITAR

14   certification”; (2) “what does it mean to be ITAR compliant”;

15   (3) “what is ITAR regulations”; and (4) “What is Arms Export Control

16   Act?”

17        Overt Act No. 14:        On June 27, 2017, defendant GOHMAN purchased

18   a BAE Systems SkeetIRx Micro Thermal Imaging Monocular, Serial Number

19   02525 from an online seller for $13,521 and directed the seller to

20   ship the item to defendant PANCHERNIKOV at the Corona Residence.

21        Overt Act No. 15:        On August 26, 2017, defendant GOHMAN ordered

22   a BAE Systems UTMx Universal Thermal Monocular from an online seller

23   for $4,000 and directed the seller to ship the item to defendant

24   PANCHERNIKOV at the Corona Residence.

25        Overt Act No. 16:        On September 2, 2017, defendant GOHMAN

26   ordered a BAE Systems UTMx Universal Thermal Monocular from an online

27   seller for $5,000 and directed the seller to ship the item to

28   defendant PANCHERNIKOV at the Corona Residence.

                                               9
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 12 of 40 PageID #:12



1         Overt Act No. 17:        On September 5, 2017, defendant GOHMAN

2    ordered two BAE Systems UTMx Universal Thermal Monoculars from an

3    online seller for $9,250 and directed the seller to ship the items to

4    defendant PANCHERNIKOV at the Corona Residence.

5         Overt Act No. 18:        On September 18, 2017, defendant GOHMAN sent

6    defendant PANCHERNIKOV an e-mail containing as an attachment a

7    shipping label to ship a package from the Corona Residence to the

8    Mundelein Residence.

9         Overt Act No. 19:        On September 18, 2017, defendant

10   PANCHERNIKOV shipped a package to the Mundelein Residence containing

11   a shipping label that defendant GOHMAN had e-mailed to him earlier

12   that day.

13        Overt Act No. 20:        On October 2, 2017, defendant GOHMAN sent an

14   e-mail to defendant PANCHERNIKOV containing as an attachment a

15   prepopulated shipping label to ship a package from the Corona

16   Residence to defendant GOHMAN at the Mundelein Residence.

17        Overt Act No. 21:        On October 5, 2017, defendant PANCERHNIKOV

18   shipped to the Mundelein Residence a package bearing a shipping label

19   that defendant GOHMAN had sent to defendant PANCHERNIKOV on October

20   2, 2017.

21        Overt Act No. 22:        On October 13, 2017, an unknown co-

22   conspirator exported a package to “Julia Polosina” at an address on

23   Novorossiyskaya Street in Moscow, Russia (the “Novorossiyskaya

24   Address”), using the alias “Debra Stout” and listing the shipper’s

25   address as 626 West Sycamore Street, Vernon Hills, Illinois (the

26   “Sycamore Address”).

27        Overt Act No. 23:        On November 7, 2017, defendant GOHMAN bought

28   a Reap-IR 35 mm Mini Thermal Riflescope from an online seller and

                                               10
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 13 of 40 PageID #:13



1    directed the seller to deliver the item to defendant PANCHERNIKOV at

2    the Corona Residence.

3           Overt Act No. 24:      On November 15, 2017, defendant GOHMAN sent

4    an e-mail to defendant PANCHERNIKOV containing as an attachment a

5    prepopulated shipping label to ship a package from the Corona

6    Residence to defendant GOHMAN at the Mundelein Residence.

7           Overt Act No. 25:      On November 18, 2017, defendant PANCHERNIKOV

8    mailed a package addressed to defendant GOHMAN at the Mundelein

9    Residence using a pre-paid shipping label that defendant GOHMAN sent

10   on November 15, 2017.

11          Overt Act No. 26:      On November 20, 2017, defendant GOHMAN

12   bought a thermal riflescope from an online seller for $3,700 and

13   directed the seller to ship the item to the Corona Residence.                    On the

14   same date, the eBay seller e-mailed GOHMAN, “This is an ITAR item and

15   must stay in the US,” and defendant GOHMAN replied, “Sure stay in

16   US.”

17          Overt Act No. 27:      On November 23, 2017, defendant GOHMAN

18   bought one PVS 15 night-vision binocular omni VII Thin Film Autogated

19   PEQ from an online seller for $7,500 and directed the seller to ship

20   the item to defendant PANCHERNIKOV at the Corona Residence.

21          Overt Act No. 28:      On November 25, 2017, defendant GOHMAN e-

22   mailed defendant POLOSIN a purchase receipt for a PVS 15 night-vision

23   device he bought on November 23, 2017.

24          Overt Act No. 29:      On November 27, 2017, defendant POLOSIN e-

25   mailed defendant GOHMAN shipping labels to ship two packages to the

26   Stavropolskaya Address with the contents listed as (1) “Children

27   cloth – 1 set (187 usd) Spare parts – 1 set (59 usd) Pelican

28   Case#1200(empty) – 1 pcs (42 usd) Women cloth – 1 pcs (82 usd),” and

                                               11
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 14 of 40 PageID #:14



1    (2) “PorterCable 6 Tool Combo Kit – 1 pcs (259 usd);” and a shipping

2    label to ship a third package to the Vysotniy Address with the

3    contents listed as “PorterCable 6 Tool Combo Kit – 1 pcs (259 usd).”

4         Overt Act No. 30:        On November 27, 2017, an unknown co-

5    conspirator exported three packages to Russia that purported to

6    contain the same items that defendant POLOSIN had listed in an e-mail

7    that was sent to defendant GOHMAN earlier that day, including: one to

8    the Stavropolskaya Address, which listed the sender as “Vladimir

9    Gohman” and the sender’s address as the Mundelein Address; one to the

10   Stavropolskaya Address, which listed the sender as “Debra Stout,” an

11   alias, and the sender’s address as the Sycamore Address; and one to

12   the Vysotniy Address, which listed the sender as “Debra Stout,” an

13   alias, and the sender’s address as the Sycamore Address.

14        Overt Act No. 31:        On November 27, 2017, defendant PANCHERNIKOV

15   purchased a Trijicon Reap-IR 35mm Mini Thermal Riflescope, Serial

16   Number 55091, for $6,400 from U.S. Company #1 and directed U.S.

17   Company #1 to ship the item to the Corona Residence.

18        Overt Act No. 32:        On December 12, 2017, defendant PANCHERNIKOV

19   purchased a BAE Systems Skeet IR-L Micro Thermal Monocular for $8,000

20   from U.S. Company #1 and directed U.S. Company #1 to ship the item to

21   the Corona Residence.

22        Overt Act No. 33:        On December 16, 2017, defendant POLOSIN

23   directed defendant GOHMAN to purchase an AN-PAS-13D Heavy Weapon

24   Thermal Sight from an online seller.

25        Overt Act No. 34:        On December 17, 2017, defendant GOHMAN

26   purchased an AN-PAS-13D Heavy Weapon Thermal Sight from an online

27   seller and directed the seller to ship the item to the Mundelein

28   Residence.    In connection with that purchase, defendant GOHMAN signed

                                               12
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 15 of 40 PageID #:15



1    a Statement of Understanding in which he provided a false Illinois

2    Driver’s License, falsely stated that he was a United States citizen,

3    and stated that he would not sell or trade the item to any non-U.S.

4    citizen, would not export the item from the United States, and would

5    comply with ITAR regulations.

6         Overt Act No. 35:        On December 20, 2017, defendant PANCHERNIKOV

7    purchased a BAE Systems SkeetIRx Micro Thermal Imaging Monocular,

8    Serial Number 02573, for $12,647.61 from U.S. Company #1 and directed

9    U.S. Company #1 to ship it to the Corona Residence.

10        Overt Act No. 36:        On December 21, 2017, defendant POLOSIN e-

11   mailed defendant GOHMAN instructions to ship one package to “Polosina

12   Yuliya” at the Vysotniy Address, and a second package to “Arina

13   Shamsutdinova” at the Stavropolskaya Address, and to list the

14   contents as a Porter-Cable Kit, Celestron Telescope, and “Spare Parts

15   Kit.”

16        Overt Act No. 37:        On December 21, 2017, an unknown co-

17   conspirator exported: one package to “Polosina Yuliya” at the

18   Vysotniy Address, which listed the sender as “Pol Graune,” an alias,

19   and the sender’s address as the Sycamore Address; and a second

20   package to “Arina Shamsutdinova” at the Stavropolskaya Address, which

21   listed the sender as “Jonn Moran,” an alias, and the sender’s address

22   as 198 Lakeview Parkway, Vernon Hills, Illinois.              On both packages,

23   the unknown co-conspirator listed the items in the packages as the

24   same items that defendant POLOSIN had listed in an e-mail that

25   defendant POLOSIN sent to defendant GOHMAN earlier on December 21,

26   2017.

27        Overt Act No. 38:        On December 26, 2017, defendant PANCHERNIKOV

28   purchased a BAE Systems SkeetIRx Micro Thermal Imaging Monocular,

                                               13
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 16 of 40 PageID #:16



1    Serial Number 02567, for $14,247.07 from U.S. Company #1 and directed

2    U.S. Company #1 to ship it to the Corona Residence.

3         Overt Act No. 39:        On December 29, 2017, defendant GOHMAN e-

4    mailed defendant PANCHERNIKOV a shipping label to ship a package from

5    the Corona Residence to the Mundelein Residence.

6         Overt Act No. 40:        On January 2, 2018, defendant PANCHERNIKOV

7    shipped a package from the Corona Residence to the Mundelein

8    Residence.

9         Overt Act No. 41:        On January 5, 2018, defendant GOHMAN e-

10   mailed defendant SHIFRIN the following instructions for sending

11   packages, using aliases, to three addresses in Moscow, Russia:

12   (1) from “Alex Brown” at 687 N. Milwaukee Ave, Vernon Hills, Illinois

13   (the “Milwaukee Address”) to “Olga Puzakova” at the Novorossiyskaya

14   Address, with the contents listed as “Children cloth and Blender”;

15   (2) from “John Mayer” at the Milwaukee Address to “Olga Sotnikova” at

16   the Vysotniy Address, with the contents listed as “Manual tool

17   Pacific”; and (3) from “John Mayer” at the Milwaukee Address to Arina

18   Shamsutdinova at the Stavropolskaya Address, with the contents listed

19   as “Celestron telescope and spare parts.”

20        Overt Act No. 42:        On January 8, 2018, an unknown co-

21   conspirator exported three packages containing the same sender,

22   recipient, and content descriptions that defendant GOHMAN had e-

23   mailed to defendant SHIFRIN on January 5, 2018.

24        Overt Act No. 43:        On February 10, 2018, defendant GOHMAN

25   purchased an L3 PVS 31 night-vision device from an online seller for

26   $17,000 and directed the seller to deliver the item to defendant

27   PANCHERNIKOV at the Corona Residence.

28

                                               14
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 17 of 40 PageID #:17



1         Overt Act No. 44:        On February 14, 2018, defendant GOHMAN e-

2    mailed defendant PANCHERNIKOV shipping labels to send packages from

3    the Corona Residence to the Mundelein Residence.

4         Overt Act No. 45:        On February 18, 2018, defendant PANCHERNIKOV

5    sent a package to the Mundelein Residence with a shipping label

6    defendant GOHMAN had provided him.

7         Overt Act No. 46:        On February 21, 2018, defendant PANCHERNIKOV

8    sent a package to the Mundelein Residence with a shipping label

9    defendant GOHMAN had provided him.

10        Overt Act No. 47:        On February 21, 2018, defendant GOHMAN e-

11   mailed defendant SHIFRIN instructions to ship items, using aliases,

12   to two addresses in Moscow, Russia, specifically: (1) from “John

13   Mayer” at the Milwaukee Address to “Sotnikova Valentina” at the

14   Stavropolskaya Address, with the contents listed as “PorterCable 6

15   Tool Combo Kit – 1 pcs (269 usd)”; and (2) from “Alex Brown” at the

16   Milwaukee Address to “Puzakova Olga” at the Novorossiyskaya Address,

17   with the contents listed as “PorterCable 6 Tool Combo Kit – 1 pcs

18   (269 usd).”

19        Overt Act No. 48:        On February 22, 2018, an unknown co-

20   conspirator exported a package to “Olga Puzakova” at the

21   Novorossiyskaya Address, which listed the sender as “Alex Brown,” an

22   alias, the sender’s address as the Milwaukee Address, and the

23   contents as a “Porter Cable 6 Tool Combo Kit.”

24        Overt Act No. 49:        On February 22, 2018, defendant POLOSIN e-

25   mailed defendant GOHMAN instructions to ship items, using aliases, to

26   two addresses in Moscow, Russia, specifically: (1) from “John Mayer”

27   at the Milwaukee Address to “Sotnikova Olga” at the Vysotniy Address,

28   with the contents listed as “Kitchen accessories – 1 set (82 usd)

                                               15
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 18 of 40 PageID #:18



1    Women cloth – 1 set (246 usd) Women shoes – 1 pair (149 usd)”; and

2    (2) from “Alex Brown” at the Milwaukee Address to “Polosina Yuliya”

3    at the Novorossiyskaya Address, with the contents listed as

4    “PorterCable 6 Tool Combo Kit – 1 pcs (269 usd).”

5         Overt Act No. 50:        On February 23, 2018, defendant GOHMAN e-

6    mailed defendant SHIFRIN the same shipping instructions that

7    defendant POLOSIN had e-mailed to defendant GOHMAN the previous day.

8         Overt Act No. 51:        On February 24, 2018, an unknown co-

9    conspirator exported a package to “Yuliya Polosina” at the

10   Novorossiyskaya Address, which listed the sender as “Alex Brown,” an

11   alias, the sender’s address as the Milwaukee Address, and the

12   contents as a “Porter Cable Tool Kit.”

13        Overt Act No. 52:        On February 24, 2018, an unknown co-

14   conspirator exported a package to “Olga Sotnikova” at the Vysotniy

15   Address, which listed the sender as “John Mayer,” an alias, and the

16   contents as “Kitchen Accessories, Women Clothes, Women Shoes.”

17        Overt Act No. 53:        On February 24, 2018, an unknown co-

18   conspirator exported a package to “Olga Sotnikova” at the Vysotniy

19   Address, which listed the sender as “John Mayer”, an alias, the

20   sender’s address as the Milwaukee Address, and the contents as

21   “Kitchen Accessories.”

22        Overt Act No. 54:        On February 25, 2018, defendant POLOSIN e-

23   mailed defendant GOHMAN a weblink to an L3 Eotech GPNVG 18 Night

24   Vision Goggle that was being offered for sale by an online seller.

25        Overt Act No. 55:        On February 26, 2018, defendant GOHMAN

26   offered to purchase an L3 Eotech GPNVG 18 Night Vision Goggle from an

27   online seller, and the online seller requested that defendant GOHMAN

28   contact the seller on an encrypted mobile messaging application.

                                               16
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 19 of 40 PageID #:19



1         Overt Act No. 56:        On March 3, 2018, defendant GOHMAN e-mailed

2    defendant PANCHERNIKOV a shipping label to send a package from the

3    Corona Residence to defendant GOHMAN at the Mundelein Residence.

4         Overt Act No. 57:        On March 5, 2018, defendant PANCHERNIKOV

5    shipped a package to the Mundelein Residence containing a shipping

6    label that defendant GOHMAN had e-mailed to him on March 3, 2018.

7         Overt Act No. 58:        On March 9, 2018, defendant POLOSIN e-mailed

8    defendant GOHMAN instructions to ship a package to “Polosin

9    Alexander” at the Stavropolskaya Address, and to list the contents of

10   the package as a “Porter Cable Kit.”

11        Overt Act No. 59:        On March 9, 2018, defendant GOHMAN e-mailed

12   defendant SHIFRIN the same instructions that defendant POLOSIN had

13   sent him earlier that day.

14        Overt Act No. 60:        On March 10, 2018, an unknown co-conspirator

15   exported a package to “Alexander Polosin” at the Stavropolskaya

16   Address, which listed the sender as “John Mayer,” an alias, the

17   sender’s address as 101 Bunker Court, Vernon Hills, Illinois, and the

18   contents as “Porter Cable 6 Tool.”

19        Overt Act No. 61:        On May 8, 2018, defendant GOHMAN purchased a

20   New Insight Technology AN/PSQ 20B ENVG Night Vision and Thermal

21   riflescope from an online seller for $17,900 and directed the seller

22   to ship the item to defendant GOHMAN at the Corona Residence.

23        Overt Act No. 62:        On May 14, 2018, defendant GOHMAN e-mailed

24   defendant PANCHERNIKOV a shipping label to send a package from the

25   Corona Residence to defendant GOHMAN at the Mundelein Residence.

26        Overt Act No. 63:        On May 16, 2018, defendant PANCHERNIKOV

27   shipped a package to the Mundelein Residence containing a shipping

28   label that defendant GOHMAN had e-mailed to him on May 14, 2018.

                                               17
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 20 of 40 PageID #:20



1         Overt Act No. 64:        On May 17, 2018, defendant GOHMAN e-mailed

2    defendant SHIFRIN instructions to ship items to two addresses in

3    Moscow, Russia, specifically: (1) “Polosina Lidiya” at the Vysotniy

4    Address; and (2) “Sotnikova Valentina” at an address on Ostapovskiy

5    Street (the “Ostapovskiy Address”).

6         Overt Act No. 65:        On May 18, 2018, an unknown co-conspirator

7    exported a package to “Lidiya Polosina” at the Vysotniy Address,

8    which listed the sender as “Igor Semenov,” an alias, and the sender’s

9    address as 172 Trade Street, Lexington, Kentucky (the “Trade Street

10   Address”).

11        Overt Act No. 66:        On May 19, 2018, an unknown co-conspirator

12   exported a package to defendant POLOSIN at the Novorossiyskaya

13   Address, which listed the sender as “Igor Sokolov,” an alias, and the

14   sender’s address as the Trade Street Address.

15        Overt Act No. 67:        On September 10, 2018, defendant POLOSIN e-

16   mailed defendant GOHMAN weblinks to an IR-Hunter Mark III 60mm

17   Thermal Riflescope and a Reap-IR 35mm Mini Thermal Riflescope, both

18   of which were being offered for sale by online sellers.

19        Overt Act No. 68:        On September 10, 2018, defendant GOHMAN

20   purchased from an online seller an IR-Hunter Mark III 60mm Thermal

21   Riflescope for $8,500, forwarded the purchase receipt to defendant

22   POLOSIN, and directed the seller to ship the item to the Volo

23   Residence.

24        Overt Act No. 69:        On September 14, 2018, defendant POLOSIN e-

25   mailed defendant GOHMAN: (1) a picture of a carrying case for an IR-

26   Hunter Mark III 60mm Thermal Riflescope; (2) instructions to separate

27   the riflescope from the carrying case and to conceal the riflescope

28   in a shipment among other items; and (3) instructions to ship a

                                               18
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 21 of 40 PageID #:21



1    package to the Novorossiyskaya Address, with the contents listed as

2    shoes, accessories, and spare parts, with a total value of less than

3    $400.

4         Overt Act No. 70:        On September 14, 2018, defendant GOHMAN e-

5    mailed to defendant SHIFRIN the same picture and shipping

6    instructions that defendant POLOSIN had sent him earlier that day.

7         Overt Act No. 71:        On September 15, 2018, an unknown co-

8    conspirator exported a package to “Olga Puzakova” at the

9    Novorossiyskaya Address, which listed the sender as “Irina Semenova,”

10   an alias, the sender’s address as the Trade Street Address, and the

11   contents as “Spare Parts Set” with a total value of $319.

12        Overt Act No. 72:        On November 14, 2018, defendant GOHMAN

13   purchased ANVIS 10 night-vision goggles from an online seller for

14   $6,850, and a REAP-IR 35-2 thermal riflescope from an online seller

15   for $6,250.

16        Overt Act No. 73:        On November 23, 2018, defendant POLOSIN e-

17   mailed defendant GOHMAN instructions to: (1) ship one package that

18   day to the Novorossiyskaya Address and a second package the next day

19   to the Vysotniy Address; (2) conceal a REAP-IR 35-2 thermal

20   riflescope inside a carrying case for a Porter-Cable Kit; and

21   (3) list the items in the first package as “PorterCable 6 Tool Combo

22   Kit – 1 pcs (264 usd), Spare parts kit – 1 pcs (167 usd)” and the

23   items in the second package as “Women cloth – 1 set ($188)

24   PorterCable Grinder – 1 pcs ($116) Child cloth – 1 set ($84) Men

25   cloth – 1 set ($142).”

26        Overt Act No. 74:        On November 23, 2018, defendant GOHMAN

27   forwarded an e-mail containing shipping instructions from defendant

28   POLOSIN to defendant SHIFRIN.

                                               19
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 22 of 40 PageID #:22



1         Overt Act No. 75:        On November 23, 2018, an unknown co-

2    conspirator exported a package to “Olga Sotnikova” at the

3    Novorossiyskaya Address, which listed the sender as “Irina Miller,”

4    an alias, the sender’s address as the Trade Street Address, and the

5    contents as “Porter Cable 6 Tool Combo Kit, Spare Parts Kit” with a

6    total value of $431.

7         Overt Act No. 76:        On November 24, 2018, an unknown co-

8    conspirator exported a package to “Lida Polosina” at the Vysotniy

9    Address, which listed the sender as “Oleg Semenov,” an alias, the

10   sender’s address as the Trade Street Address, and the contents as

11   “Women Cloth” with a total value of $530.

12        Overt Act No. 77:        On December 8, 2018, defendant GOHMAN

13   purchased an L3 AN/PVS-31A night-vision device for $17,500 from an

14   online seller and directed the seller to ship the item to “Vladimir

15   Gohman (Pridacha)” at the Volo Residence.

16        Overt Act No. 78:        On December 24, 2018, defendant POLOSIN e-

17   mailed defendant GOHMAN instructions to ship one package to defendant

18   POLOSIN at an address on Sovhoznaya Street in Moscow, Russia (the

19   “Sovhoznaya Address”) with the contents listed as “Porter Cable Kit,”

20   and a second package to “Shamsutdinova Arina” at the Novorossiyskaya

21   Address with the contents listed as “PorterCable Grinder, Women

22   cloth, Child cloth, Men Boots.”

23        Overt Act No. 79:        On December 24, 2018, defendant GOHMAN

24   forwarded to defendant SHIFRIN an e-mail from defendant POLOSIN

25   containing shipping instructions.

26        Overt Act No. 80:        On December 24, 2018, an unknown co-

27   conspirator exported: one package to defendant POLOSIN at the

28   Sovhoznaya Address, which listed the sender as “Irina Semenova,” an

                                               20
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 23 of 40 PageID #:23



1    alias, and the sender’s address as the Trade Street Address; and a

2    second package to “Arina Shamsutdinova” at the Novorossiyskaya

3    Address, which listed the sender as “Lera Ivanova,” an alias, and the

4    sender’s address as the Trade Street Address.

5         Overt Act No. 81:        On December 26, 2018, defendant GOHMAN

6    purchased from U.S. Company #1 a Reap-IR 35-millimeter mini thermal

7    riflescope for $6,800 and directed U.S. Company #1 to ship the item

8    to “Vladimir Gohman (Pridacha)” at the Volo Residence.

9         Overt Act No. 82:        On December 26, 2018, defendant GOHMAN sent

10   U.S. Company #1 an Export Statement of Understanding that contained

11   defendant PRIDACHA’s name typed in three places and signed in one

12   place, and which stated, among other things, that defendant PRIDACHA

13   was a United States Citizen, was aware of the restrictions imposed by

14   the ITAR, was aware that “all night vision equipment systems, lasers,

15   components, goggles, and weapon sights of Generation 2, 2+, and 3, as

16   well as infrared artifacts, illuminators and aimers, are currently

17   identified as U.S. Munitions items,” and was aware that “For thermal

18   imaging equipment, one is not required to be a US citizen but cannot

19   export out of the United States.”

20        Overt Act No. 83:        On January 3, 2019, defendant PRIDACHA

21   received a Reap-IR 35-millimeter mini thermal riflescope at the Volo

22   Residence and signed a delivery receipt using the name “Goham.”

23        Overt Act No. 84:        On January 14, 2019, defendant POLOSIN e-

24   mailed defendant GOHMAN instructions to ship one package to “Polosina

25   Lidia” at the Sovhoznaya Address and to list the contents as “Women

26   cloth – 1 set ($77) Child cloth – 1 set ($39) Men boots – 1 pcs

27   ($119) PorterCable Grinder and Saw,” and to ship a second package to

28

                                               21
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 24 of 40 PageID #:24



1    the Ostapovskiy Address and to list the contents as “PorterCable 8

2    Tool Combo Kit.”

3         Overt Act No. 85:        On January 14, 2019, defendant GOHMAN

4    forwarded to defendant SHIFRIN an e-mail from defendant POLOSIN

5    containing shipping instructions.

6         Overt Act No. 86:        On January 15, 2019, an unknown co-

7    conspirator exported a package to “Polosin Alexander” at the

8    Ostapovskiy Address, which listed the sender as “Irine Ivanov,” an

9    alias, and the sender’s address as the Trade Street Address.

10        Overt Act No. 87:        On March 21, 2019, defendant GOHMAN

11   purchased a Reap-IR 35-millimeter mini thermal riflescope from U.S.

12   Company #1 for $6,800 and directed U.S. Company #1 to ship the item

13   to the Volo Residence.

14        Overt Act No. 88:        On March 22, 2019, defendant GOHMAN signed

15   and returned to U.S. Company #1 an Export Statement of Understanding

16   which stated, among other things, that defendant GOHMAN was a United

17   States Citizen, was aware of the restrictions imposed by the ITAR,

18   and was aware that “all night vision equipment systems, lasers,

19   components, goggles, and weapon sights of Generation 2, 2+, and 3, as

20   well as infrared artifacts, illuminators and aimers, are currently

21   identified as U.S. Munitions items.”

22        Overt Act No. 89:        On April 1, 2019, defendant PRIDACHA

23   received a Reap-IR 35-millimeter mini thermal riflescope at the Volo

24   Residence and signed the delivery receipt using the name “Vladimir

25   Gohman.”

26        Overt Act No. 90:        On April 1, 2019, defendant POLOSIN e-mailed

27   defendant GOHMAN instructions to ship an item to the Sovhoznaya

28   Address and to list the contents as a tool kit with a value of $461.

                                               22
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 25 of 40 PageID #:25



1         Overt Act No. 91:        On April 1, 2019, defendant GOHMAN e-mailed

2    defendant SHIFRIN a document titled “declar 04-01-19” containing

3    instructions to ship an item to the Sovhoznaya Address and to list

4    the contents as a tool kit with a value of $461.

5         Overt Act No. 92:        On April 2, 2019, an unknown co-conspirator

6    exported a package to defendant POLOSIN at the Sovhoznaya Address,

7    which listed the sender as “Lena Ivanova,” an alias, the sender’s

8    address as the Trade Street Address, and the contents as “Rancher

9    Cutting Kit, LachMiller Manual” with a value of $461.

10        Overt Act No. 93:        On April 16, 2019, defendant SHIFRIN

11   attempted to export a package containing a carrying case for a Reap-

12   IR 35-millimeter thermal riflescope, as well as lithium ion batteries

13   used to operate thermal riflescopes, to the Novorossiyskaya Address,

14   listing the sender as “Lena Ivanov,” an alias, the sender’s address

15   as the Trade Street Address, and the contents as “Women clothing, 1

16   set,” “Porter Cable Grinder,” “Hair care set,” and “Child clothing,”

17   with a total value of $410.

18        Overt Act No. 94:        On May 15, 2019, defendant POLOSIN e-mailed

19   defendant GOHMAN a weblink to an AN/PAS 13G Thermal Weapons Sight

20   that was being offered for sale by an online seller.

21        Overt Act No. 95:        On May 15, 2019, defendant GOHMAN purchased

22   an AN/PAS 13G Thermal Weapons Sight from an online seller for $6,200

23   and directed the seller to ship the item to defendant PRIDACHA at the

24   Volo Residence.

25        Overt Act No. 96:        On May 19, 2019, defendant GOHMAN e-mailed

26   defendant SHIFRIN instructions to ship a package to defendant POLOSIN

27   at the Sovhoznaya Address and to list the sender as “Julya Miller,”

28

                                               23
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 26 of 40 PageID #:26



1    at an address in Wheeling, Illinois, and the contents as “PorterCable

2    6 Tool Combo Kit – 1 pcs (286 usd).”

3         Overt Act No. 97:        On May 20, 2019, an unknown co-conspirator

4    exported a package to the Sovhoznaya Address, which listed the sender

5    as “Julya Miller,” an alias, the sender’s address as 850 Corey Lane,

6    Apartment 12C, Wheeling, Illinois (the “Corey Lane Address”), and the

7    contents as “6 Piece Tool Kit” with a value of $286.

8         Overt Act No. 98:        On June 9, 2019, defendant GOHMAN purchased

9    an AN/PAS 13G Thermal Weapons Sight for $6,200 from an online seller

10   and directed the seller to deliver it to the Volo Residence.

11        Overt Act No. 99:        On June 10, 2019, defendant GOHMAN purchased

12   a Trijicon REAP-IR 60MM-IRMS-60-2 mini thermal riflescope for $8,560

13   from U.S. Company #2 and directed U.S. Company #2 to deliver it to

14   the Volo Residence.

15        Overt Act No. 100:       On June 14, 2019, defendant POLOSIN e-mailed

16   defendant GOHMAN instructions to ship two packages: one to defendant

17   POLOSIN at the Sovhoznaya Address with the contents listed as

18   “PorterCable 6 Tool Combo Kit – 1 pcs (286 usd),” and one to “Olga

19   Puzakova” at the Stavropolskaya Address with the contents listed as a

20   “Celestron 114EQ Telescope -         1 pcs (118 usd) Accessories set – 1 pcs

21   (164 usd).”

22        Overt Act No. 101:       On June 14, 2019, defendant GOHMAN e-mailed

23   defendant SHIFRIN a document titled “declar 06-04-19,” which

24   contained shipping instructions that were the same -- including

25   recipient and content information -- as instructions e-mailed by

26   defendant POLOSIN to defendant GOHMAN earlier on the same day.

27        Overt Act No. 102:       On June 15, 2019, an unknown co-conspirator

28   exported a package to defendant POLOSIN at the Sovhoznaya Address,

                                               24
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 27 of 40 PageID #:27



1    which listed the sender as “Julia Miller,” an alias, the sender’s

2    address as 905 Milwaukee Ave., Apt. 5, Libertyville, IL 60048, and

3    the contents as “Porter Cable 67001 (Combo Kit)” with a value of

4    $286.

5         Overt Act No. 103:       On June 22, 2019, an unknown co-conspirator

6    exported a package to “Olga Puzakova” at the Stavropolskaya Address,

7    which listed the sender as “Lena Nikitina,” an alias, and the

8    sender’s address as the Corey Lane Address.

9         Overt Act No. 104:       On June 26, 2019, defendant POLOSIN e-mailed

10   defendant GOHMAN instructions to purchase an AN/PAS 13-B Eyepiece

11   from an online seller.

12        Overt Act No. 105:       June 27, 2019, defendant GOHMAN bought an

13   AN/PAS 13-B Eyepiece from an online seller for $2,000 and directed

14   the seller to ship the item to defendant GOHMAN at the Mundelein

15   Residence.

16        Overt Act No. 106:       On July 8, 2019, defendant POLOSIN e-mailed

17   defendant GOHMAN instructions to ship an item to “Olga Puzakova” at

18   the Stavropolskaya Addres with the contents listed as “PorterCable

19   Grinder, Women cloth, Child cloth, Hair care set.”

20        Overt Act No. 107:       On July 9, 2019, defendant GOHMAN e-mailed

21   defendant SHIFRIN shipping instructions that defendant POLOSIN had e-

22   mailed to defendant GOHMAN on July 8, 2019.

23        Overt Act No. 108:       On July 9, 2019, an unknown co-conspirator

24   exported a package to “Olga Puzakova” at the Stavropolskaya Address,

25   which listed the sender “Lena Nikitina,” an alias, and the sender’s

26   address as the Corey Lane Address.

27        Overt Act No. 109:       On July 9, 2019, defendant GOHMAN purchased

28   a Trijicon REAP-IR 60MM mini thermal riflescope from U.S. Company #2

                                               25
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 28 of 40 PageID #:28



1    for $8,560 and directed U.S. Company #2 to ship the item to “Vladimir

2    Gohman (Pridacha)” at the Volo Residence.

3           Overt Act No. 110:     On July 28, 2019, defendant POLOSIN e-mailed

4    defendant GOHMAN instructions to ship an item to defendant POLOSIN at

5    the Sovhoznaya Address and to list the contents as a Porter-Cable

6    Kit.

7           Overt Act No. 111:     On July 28, 2019, defendant GOHMAN e-mailed

8    defendant SHIFRIN the same instructions to ship a package --

9    including the same recipient and listed contents -- as defendant

10   POLOSIN had e-mailed to defendant GOHMAN earlier on the same day.

11          Overt Act No. 112:     On July 31, 2019, an unknown co-conspirator

12   exported a package to defendant POLOSIN at the Sovhoznaya Address,

13   which listed the sender “Igor Molot,” an alias, and the sender’s

14   address as 300 Lakeside Dr., Vernon Hills, Illinois.

15          Overt Act No. 113:     On August 8, 2019, defendant GOHMAN

16   purchased a Trijicon REAP-IR 60MM mini thermal riflescope from U.S.

17   Company #2 for $8,560 and directed U.S. Company #2 to ship the item

18   to “Vladimir Gohman (Pridacha)” at the Volo Residence.

19          Overt Act No. 114:     On August 18, 2019, defendant POLOSIN e-

20   mailed defendant GOHMAN instructions to ship a package to “Polosina

21   Lidia” at the Vysotniy Address, with the contents listed as a

22   “PorterCable Kit” and “Daiwa Spinning Reel.”

23          Overt Act No. 115:     On August 19, 2019, defendant GOHMAN e-

24   mailed defendant SHIFRIN the same instructions to ship a package --

25   including the same recipient and listed contents -- as defendant

26   POLOSIN had e-mailed to defendant GOHMAN earlier on the same day.

27          Overt Act No. 116:     On August 19, 2019, an unknown co-

28   conspirator exported a package to “Lidia Poloain” at the Vysotniy

                                               26
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 29 of 40 PageID #:29



1    Address, which listed the sender as “Alex Volkov,” an alias, and the

2    sender’s address as 10 Robert York Ave, Deerfield, Illinois.

3         Overt Act No. 117:       On September 5, 2019, defendant GOHMAN

4    purchased two Trijicon IR Patrol M300W Thermal Weapon Mountable

5    Monoculars from U.S. Company #2 for $12,950 and directed U.S. Company

6    #2 to deliver them to defendant GOHMAN at the Volo Residence.

7         Overt Act No. 118:       On September 11, 2019, defendant POLOSIN e-

8    mailed defendant GOHMAN instructions to ship a package to “Polocina

9    Julia” at the Novorossiyskaya Address, with the contents listed as

10   “Child things, Manual tools, Men cloth, Women shoes.”

11        Overt Act No. 119:       On September 11, 2019, defendant GOHMAN e-

12   mailed defendant SHIFRIN the same instructions to ship a package --

13   including the same recipient and listed contents -- as defendant

14   POLOSIN had e-mailed to defendant GOHMAN earlier on the same day.

15        Overt Act No. 120:       On September 12, 2019, an unknown co-

16   conspirator exported a package to “Julia Polocina” at the

17   Novorossiyskaya Address, which listed the sender as “Arina Volkova,”

18   an alias, and the sender’s address as 1250 Church St., Apt. 1,

19   Northbrook, Illinois.

20        Overt Act No. 121:       On October 3, 2019, defendant GOHMAN

21   purchased a PVS-15B night vision device from an online seller and

22   directed the seller to ship it to defendant SHIFRIN at an address in

23   Northbrook, Illinois.

24        Overt Act No. 122:       On October 9, 2019, defendant SHIFRIN e-

25   mailed defendant GOHMAN and asked for instructions regarding what she

26   should list as the contents for a package that she intended to export

27   that day.

28

                                               27
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 30 of 40 PageID #:30



1         Overt Act No. 123:       On October 9, 2019, defendant GOHMAN

2    e-mailed defendant SHIFRIN instructions to ship a package to the

3    Ostapovskiy Address, with the contents listed as “Celestron 114EQ

4    Telescope, Badminton racket.”

5         Overt Act No. 124:       On November 22, 2019, defendant GOHMAN

6    purchased two IR Hunter MK III 60MM thermal riflescopes from U.S.

7    Company #2 for $16,650 and directed U.S. Company #2 to ship the items

8    to the Volo Residence.

9         Overt Act No. 125:       On December 2, 2019, defendant GOHMAN

10   purchased a Trijicon REAP-IR 35MM mini thermal riflescope from U.S.

11   Company #2 for $7,399 and directed U.S. Company #2 to ship the item

12   to the Volo Residence.

13        Overt Act No. 126:       On December 14, 2019, defendant POLOSIN e-

14   mailed defendant GOHMAN instructions to ship a package to “Puzakova

15   Olga” at the Stavropolskaya Address, with the contents listed as

16   “Women cloth – 1 set, PorterCable Grinder – 1 pcs, Child Cloth – 1

17   set, Hair care set – 1 pcs.”

18        Overt Act No. 127:       On December 14, 2019, an unknown co-

19   conspirator exported a package to “Olga Puzakova” at the

20   Stavropolskaya Address, which listed the sender as “Alan Miller,” an

21   alias, the sender’s address as 127 S. Lake St., Mundelein, Illinois,

22   and the contents as “1. Women Cloth (Jacket) $103; 2. Women Shoes

23   $72; 3. Porter Cable Grinder $116; 4. Hair Care Set $79; 5. Child

24   Cloth 1 Set $39.”

25        Overt Act No. 128:       On December 28, 2019, defendant POLOSIN e-

26   mailed defendant GOHMAN instructions to purchase a Trijicon UTC XII

27   Universal Thermal Clip-On Sight from an online seller.

28

                                               28
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 31 of 40 PageID #:31



1         Overt Act No. 129:       On December 28, 2019, defendant GOHMAN

2    informed a representative from U.S. Company #2 that he wanted to

3    purchase a Trijicon UTC XII Universal Thermal Clip-On Sight from U.S.

4    Company #2.

5         Overt Act No. 130:       On January 12, 2020, defendant GOHMAN

6    provided U.S. Company #2 with a signed Export Declaration Statement

7    that listed defendant GOHMAN’s address as the Volo Residence and

8    stated, among other things, that defendant GOHMAN understood the

9    Trijicon UTC XII Universal Thermal Clip-On Sight was not to be

10   exported, that defendant GOHMAN would comply with United States

11   export control regulations, that defendant GOHMAN was a United States

12   Citizen, and that defendant GOHMAN was a legal resident of the United

13   States.

14        Overt Act No. 131:       On January 13, 2020, defendant GOHMAN

15   purchased a Trijicon UTC XII Universal Thermal Clip-On Sight from

16   U.S. Company #2 for $22,082.50 and directed U.S. Company #2 to ship

17   the item to the Volo Residence.

18        Overt Act No. 132:       On January 16, 2020, defendant GOHMAN

19   purchased a REAP-IR 60MM thermal riflescope from U.S. Company #2 and

20   directed U.S. Company #2 to ship the item to the Volo Residence.

21        Overt Act No. 133:       On January 25, 2020, defendant POLOSIN e-

22   mailed defendant GOHMAN instructions to ship a package to the

23   Stavropolskaya Address, with the contents listed as “Celestron 114EQ

24   Telescope – 1 pcs.”

25        Overt Act No. 134:       On January 25, 2020, an unknown co-

26   conspirator exported a package to “Olga Puzakova” at the

27   Stavropolskaya Address, which listed the sender as “Alex Molot,” an

28

                                               29
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 32 of 40 PageID #:32



1    alias, the sender’s address as 551 Farmhill Cir., Wauconda, Illinois,

2    and the contents as “1. Celestron 114 EQ Telescope $128.”

3         Overt Act No. 135:       On May 13, 2020, defendant GOHMAN purchased

4    two Trijicon REAP-IR 60MM mini thermal riflescopes, bearing serial

5    numbers 37538 and 37539, from U.S. Company #2 for $17,569.98 and

6    directed U.S. Company #2 to ship the items to defendant GOHMAN at the

7    Volo Residence.

8         Overt Act No. 136:       On May 26, 2020, defendant PRIDACHA received

9    two Trijicon REAP-IR 60MM mini thermal riflescopes bearing serial

10   numbers 37538 and 37539 at the Volo Residence and falsely stated that

11   he was defendant GOHMAN to an undercover law enforcement officer who

12   was posing as a mail carrier.

13        Overt Act No. 137:       On May 27, 2020, defendant SHIFRIN received

14   two Trijicon REAP-IR 60MM mini thermal riflescopes bearing serial

15   numbers 37538 and 37539 at the Mundelein Residence.

16        Overt Act No. 138:       On June 17, 2020, defendant SHIFRIN

17   attempted to export a package to “Lidia Polosina” at the Vysotniy

18   Address containing carrying cases for two Trijicon REAP-IR 60MM mini

19   thermal riflescopes bearing serial numbers 37538 and 37539, but with

20   the contents listed as one “Hard Case for Camera #27,” one “Hard Case

21   for Lens #16,” and two “Power Supply Module[s],” with a total value

22   of $165.

23        Overt Act No. 139:       On August 1, 2020, defendant SHIFRIN

24   attempted to export a package to defendant POLOSIN at the Sovhoznaya

25   Address containing a Trijicon REAP-IR 60MM mini thermal riflescope

26   bearing serial number 37539, which listed the sender as “Alexander

27   Belov,” an alias, the sender’s address as “215 N. Milwaukee Ave.,

28

                                               30
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 33 of 40 PageID #:33



1    Apt. 14, Vernon Hills, IL 60061,” and the contents as “Porter Cable 6

2    Tool Combo Kit.”

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               31
          Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 34 of 40 PageID #:34



1                                           COUNT TWO

2                                      [18 U.S.C. § 371]

3    A.     OBJECTS OF THE CONSPIRACY

4           20.   Beginning no later than on or about December 13, 2016, and

5    continuing until at least on or about October 28, 2020, in Los

6    Angeles County, within the Central District of California, and

7    elsewhere, defendants VLADIMIR GOHMAN, also known as (“aka”) “Mike

8    Maru” (“GOHMAN”), BORIS POLOSIN (“POLOSIN”), IGOR PANCHERNIKOV, aka

9    “Mike Maru” (“PANCHERNIKOV”), ELENA SHIFRIN (“SHIFRIN”), and VLADIMIR

10   PRIDACHA (“PRIDACHA), together with others known and unknown to the

11   Grand Jury, conspired and agreed with each other to commit offenses

12   against the United States, namely: (1) to fraudulently and knowingly

13   export from the United States any merchandise, article, or object

14   contrary to any law or regulation of the United States and to

15   receive, conceal, buy, or in any manner facilitate the

16   transportation, concealment, or sale of such merchandise, article, or

17   object prior to exportation, knowing the same to be intended for

18   exportation contrary to any law or regulation of the United States,

19   in violation of Title 18, United States Code, Section 554; and (2) to

20   knowingly fail to file and knowingly submit false and misleading

21   export information through the Automated Export System, in violation

22   of Title 13, United States Code, Section 305(a)(1).

23   B.     MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE

24          ACCOMPLISHED

25          21.   The objects of the conspiracy were to be accomplished, in

26   substance, as follows:

27                a.     Defendant POLOSIN would direct defendant GOHMAN to

28   purchase export-controlled thermal riflescopes, weapons sights,

                                                 32
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 35 of 40 PageID #:35



1    monoculars, and night-vision goggles from online sellers in the

2    United States

3               b.     Defendant POLOSIN would direct defendant GOHMAN to

4    have the export-controlled thermal riflescopes, weapons sights,

5    monoculars, and night-vision goggles exported to Russia with the

6    contents of the exports listed as non-export-controlled items with a

7    value of less than $2,500.

8               c.     Defendant GOHMAN would purchase export-controlled

9    thermal riflescopes, weapons sights, monoculars, and night-vision

10   goggles from online sellers in the United States and direct the

11   sellers to mail the items to defendant PANCHERNIKOV, defendant

12   PRIDACHA, or defendant SHIFRIN.

13              d.     Defendant GOHMAN would instruct defendants

14   PANCHERNIKOV and SHIFRIN to ship the export-controlled thermal

15   riflescopes, weapons sights, monoculars, and night-vision goggles to

16   Russia and to falsely describe the contents of the exports as non-

17   export-controlled items with a value of less than $2,500.                 Defendant

18   GOHMAN would further instruct defendant SHIFRIN to use false sender

19   names and false sender addresses when exporting such items to Russia.

20              e.     Defendant PANCHERNIKOV would mail export-controlled

21   thermal riflescopes, weapons sights, monoculars, and night-vision

22   goggles to co-conspirators in Russia without obtaining the required

23   export licenses or filing EEI and would list the contents of the

24   exports as non-export-controlled items with a value of less than

25   $2,500.

26              f.     Defendant PANCHERNIKOV would mail export-controlled

27   thermal riflescopes, weapons sights, monoculars, and night-vision

28   goggles to defendant SHIFRIN to export to Russia.

                                               33
          Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 36 of 40 PageID #:36



1                 g.     Defendant PRIDACHA would deliver export-controlled

2    thermal riflescopes, weapons sights, monoculars, and night-vision

3    goggles to defendant SHIFRIN to export to Russia.

4                 h.     Defendant SHIFRIN would mail export-controlled thermal

5    riflescopes, weapons sights, monoculars, and night-vision goggles to

6    defendant POLOSIN and other co-conspirators in Russia without

7    obtaining the required export licenses or filing EEI and would list

8    the contents of the exports as non-export-controlled items with a

9    value of less than $2,500.

10   C.     OVERT ACTS

11          22.   In furtherance of the conspiracy and to accomplish its

12   objects, defendants GOHMAN, POLOSIN, PANCHERNIKOV, SHIFRIN, and

13   PRIDACHA, and others known and unknown to the Grand Jury, committed

14   various overt acts within the Central District of California, and

15   elsewhere, including, but not limited to Overt Acts numbered 1

16   through 139 as set forth in Count One, which are re-alleged and

17   incorporated by reference as if fully set forth herein.

18

19

20

21

22

23

24

25

26

27

28

                                                 34
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 37 of 40 PageID #:37



1                                 FORFEITURE ALLEGATION

2      [18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c); 22 U.S.C. § 401]

3         1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 981(a)(1)(C), Title 28, United States

7    Code, Section 2461(c), and Title 22, United States Code, Section 401,

8    in the event of any defendant’s conviction of the offenses set forth

9    in Counts One and Two of this Indictment.

10        2.    Any defendant so convicted shall forfeit to the United

11   States of America the following:

12              a.     All right, title, and interest in any and all

13   property, real or personal, constituting, or derived from, any

14   proceeds obtained, directly or indirectly, as a result of any offense

15   charged in each such Count; and

16              b.     To the extent such property is not available for

17   forfeiture, a sum of money equal to the total value of the property

18   described in subparagraph a.

19        3.    Pursuant to Title 21, United States Code, Section 853(p),

20   as incorporated by Title 28, United States Code, Section 2461(c), any

21   defendant so convicted shall forfeit substitute property, up to the

22   total value of the property described in the preceding paragraph if,

23   as the result of any act or omission of the defendant, the property

24   described in the preceding paragraph, or any portion thereof

25   (a) cannot be located upon the exercise of due diligence; (b) has

26   been transferred, sold to, or deposited with a third party; (c) has

27   been placed beyond the jurisdiction of the court; (d) has been

28

                                               35
        Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 38 of 40 PageID #:38



1    substantially diminished in value; or (e) has been commingled with

2    other property that cannot be divided without difficulty.

3         4.    Pursuant to Title 22, United States Code, Section 401, any

4    defendant so convicted shall forfeit to the United States of America

5    any arms or munitions of war or other articles exported or shipped in

6    violation of law and any vessel, vehicle, or aircraft containing the

7    same which has been used in exporting or attempting to export such

8    arms or munitions of war or other articles.             Additionally, any

9    defendant so convicted shall forfeit any commodity (other than arms

10   or munitions of war) or technology which was intended to or was

11   exported in violation of laws, and any vessel, vehicle, or aircraft

12   containing the same or which has been used in exporting or attempting

13   to export such articles.

14                                               A TRUE BILL
15

16                                                         /S/
                                                 Foreperson
17

18   TRACY L. WILKISON
     Acting United States Attorney
19

20
     CHRISTOPHER D. GRIGG
21   Assistant United States Attorney
     Chief, National Security Division
22
     MARK TAKLA
23   Assistant United States Attorney
     Acting Chief, Terrorism and Export Crimes
24   Section

25   DAVID T. RYAN
     Assistant United States Attorney
26   Terrorism and Export Crimes Section

27   WILSON PARK
     Assistant United States Attorney
28   Terrorism and Export Crimes Section

                                               36
         Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 39 of 40 PageID #:39


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                CASE NUMBER: 2:21-cr-00259-AB

                                    PLAINTIFF,                                                           4
                             v.
 ELENA SHIFRIN
 aka Alexander Belov                                          WARRANT FOR ARREST
                                    DEFENDANT

 To:     UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

 YOU ARE HEREBY COMMANDED to arrest Elena Shifrin, aka Alexander Belov
 and bring her forthwith to the nearest Magistrate Judge to answer an Indictment
 charging her with Conspiracy to Violate the Arms Export Control Act, in violation of
 Title 22, United States Code, Sections 2778(b)(2), (c)(2) and Title 22, Code of Federal
 Regulations, Sections 121.1, 123.1, 127.1(a) (4); and Conspiracy, in violation of Title
 18, United States Code, Section 371.




 Kiry K. Gray
 NAME OF ISSUING OFFICER                                      May 26, 2021                Los Angeles, CA
 Clerk of Court
 TITLE OF ISSUING OFFICER                                     DATE AND LOCATION OF ISSUANCE

  Dion D. Mitchell                                      By:   CHARLES F. EICK
 SIGNATURE OF DEPUTY CLERK                                    NAME OF JUDICIAL OFFICER

                                                RETURN

 THIS WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT (LOCATION)




 DATE RECEIVED                                                NAME OF ARRESTING OFFICER


 DATE OF ARREST                                               TITLE


 DESCRIPTIVE INFORMATION FOR DEFENDANT                        SIGNATURE OF ARRESTING OFFICER
 CONTAINED ON PAGE TWO




CR-12 (08/10)                           WARRANT FOR ARREST                                        Page 1 of 2
            Case: 1:21-cr-00382 Document #: 1 Filed: 06/17/21 Page 40 of 40 PageID #:40


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                           CASE NUMBER: 2:21-cr-00259-AB

                                           PLAINTIFF,                                                                 4
                                 v.
 ELENA SHIFRIN
 aka Alexander Belov                                                      WARRANT FOR ARREST
                                           DEFENDANT

                               ADDITIONAL DEFENDANT INFORMATION
 RACE:            SEX:         HEIGHT:           WEIGHT:    HAIR:          EYES:        OTHER:


 DATE OF BIRTH:                PLACE OF BIRTH:              SOCIAL SECURITY NO.:        DRIVER’S LICENSE    ISSUING
                                                                                        NO.                 STATE
            1962
 ALIASES:                      SCARS, TATTOOS OR OTHER DISTINGUISHING MARKS:


 AUTO YEAR:       AUTO MAKE:   AUTO MODEL:                  AUTO COLOR:                 AUTO LICENSE NO.:   ISSUING


                                                                                                            STATE


 LAST KNOWN RESIDENCE:                                      LAST KNOWN EMPLOYMENT:




 FBI NUMBER:


 ADDITIONAL INFORMATION:




 INVESTIGATIVE AGENCY NAME:                                 INVESTIGATIVE AGENCY ADDRESS:

                           FBI
NOTES:




CR-12 (08/10)                                     WARRANT FOR ARREST                                          Page 2 of 2
